DETAILED ACTION
Response to Amendment
 The amendment filed on 09/08/2020 has been entered and considered by Examiner. Claims 20-36 are presented for examination. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a 
background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Claims 20-36 are rejected under 35 U.S.C. 103(a) as being unpatentable over Stackpole (US Pub. 20080140650 A1) in view of Tuikka et al.  (US Pub. 20120019365 A1).

	For claims 20, 34, and 36, Stackpole discloses (Figs. 1-8) a method comprising: 
	receiving, by an electronic device ei, a pre-qualifying list (the matching profiles) of electronic devices, the pre-qualifying list comprising the electronic device ei and an electronic device ej (Fig. 3, the first user for device 202a, and second user for device 202b), the pre- qualifying list generated based at least in part on locations of the electronic device ei and the electronic device ej (Fig. 3 steps 6-7 and Fig. 8C shows the matching profiles are base in the criteria, e.g., location, preferences, for the users) [0031-33 and 0058-66]; 
	detecting, by the electronic device ei, that the electronic device ej is within a close proximity of the electronic device ej (Fig. 3 and Fig. 8C shows the user A will be alert when user B enter a range set by user A, vice versa) [0053, 0069, 0032, 0037, 0039, 0042, and 0045], 
	receiving, by the electronic device ei, from the electronic device ej, a retrieval location of data [0032, 0048-49 and 0052]; and 
	retrieving, by the electronic device ei, the data from the retrieval location (LBS) [0048-49 and 0052].
	wherein the electronic device ei and the electronic device ej are mobile devices (mobile devices) [0032, 0050, 0052].
	But Stackpole doesn’t explicitly teach the detecting via short range wireless;
	receiving, by the electronic device ei, from directly the electronic device ej, a retrieval location of data

	receiving, by the electronic device ei, from directly the electronic device ej, a retrieval location of data [0012-15, 0040]; and
	Since, both are analogous arts addressing information sharing use for mobile devices, therefore, it would have been obvious for one of ordinary skill in the art at the time of invention to combine the teaching of Stackpole with the short range wireless communication protocol of Tuikka to allow the mobile devices to communicate in short range effectively for data exchange, thus, improving the speed for data retrieval.

Claim 34 differs from claim 20 only by the additional recitation of the following limitations which is also taught by Stackpole, Stackpole further discloses an electronic device ei comprising: 
	a memory having computer readable instructions; and one or more processors for executing the computer readable instructions, the computer readable instructions controlling the one or more processors to perform operations [0083-84]. All the other similar limitations are rejected based on the same rationale as shown in claim 20.

	Claim 36 differs from claim 20 only by the additional recitation of the following limitations which is also taught by Stackpole, Stackpole further discloses a computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to perform 

	For claim 21, Stackpole discloses (Figs. 1-8) one or both of the electronic device ej and the electronic device ej are at static locations (stationary devices) [0032].

	For claim 22, Stackpole discloses all limitation this claim depends on.
	But Stackpole doesn’t explicitly teach the following limitation taught by Tuikka.
	Tuikka discloses the electronic device ej includes a transceiver [0012-15].
	Since, both are analogous arts addressing information sharing use for mobile devices, therefore, it would have been obvious for one of ordinary skill in the art at the time of invention to combine the teaching of Stackpole with wireless communication protocol of Tuikka to allow the mobile devices to communicate in short range effectively for data exchange, thus, improving the speed for data retrieval.

	For claim 23, Stackpole discloses all limitation this claim depends on.
	But Stackpole doesn’t explicitly teach the following limitation taught by Tuikka.
	Tuikka discloses the electronic device ei includes a transceiver [0012-15].
	Since, both are analogous arts addressing information sharing use for mobile devices, therefore, it would have been obvious for one of ordinary skill in the art at the time of invention to combine the teaching of Stackpole with wireless communication protocol of Tuikka to allow the mobile devices to communicate in short range effectively for data exchange, thus, improving the speed for data retrieval.

	For claim 24, Stackpole discloses all limitation this claim depends on.
	But Stackpole doesn’t explicitly teach the following limitation taught by Tuikka.
	Tuikka discloses both the electronic device ei and the electronic device ej include transceivers [0012-15],
	Since, both are analogous arts addressing information sharing use for mobile devices, therefore, it would have been obvious for one of ordinary skill in the art at the time of invention to combine the teaching of Stackpole with wireless communication protocol of Tuikka to allow the mobile devices to communicate in short range effectively for data exchange, thus, improving the speed for data retrieval.
	For claim 25, Stackpole discloses (Figs. 1-8) the receiving a retrieval location of data is in response to a request from the electronic device ei to the electronic device ej for the retrieval location of the data [0076, 0054, 0069].

	For claim 26, Stackpole discloses (Figs. 1-8) the pre-qualifying list is further generated based at least in part on criteria c; for electronic device e;, and criteria c; for electronic device ej (Fig. 3 steps 6-7 and Fig. 8C shows the matching profiles are base in the criteria, e.g., location, preferences, for the users) [0031-33 and 0058-66].

	For claim 27, Stackpole as modified by Tuikka, Stackpole further discloses the close proximity is about 150 meters (note: the desire range can be set by user such as within 30 meters/feet/miles etc.) [0053, 0069, 0032, 0037, 0039, 0042, and 0045]. Therefore, it would have 

	For claim 28, Stackpole as modified by Tuikka, Stackpole further discloses the close proximity is about 25 meters (note: the desire range can be set by user such as within 30 meters/feet/miles etc.) [0053, 0069, 0032, 0037, 0039, 0042, and 0045]. Therefore, it would have been obvious for one of ordinary skill in the art at the time of invention to allow the user the flexibility set the range as desire to increase user friendliness.

	For claim 29, Stackpole as modified by Tuikka, Stackpole further discloses the close proximity is about 3 meters (note: the desire range can be set by user such as within 30 meters/feet/miles etc.) [0053, 0069, 0032, 0037, 0039, 0042, and 0045]. Therefore, it would have been obvious for one of ordinary skill in the art at the time of invention to allow the user the flexibility set the range as desire to increase user friendliness.

	For claim 30, Stackpole discloses all limitation this claim depends on.
	Stackpole further discloses at least one of the receiving a pre-qualifying list of electronic devices, the receiving from the electronic device ej a retrieval location of data [0048-49 and 0052],
	But Stackpole doesn’t explicitly teach the following limitation taught by Tuikka.
	Tuikka discloses (Figs. 1C- and 2) the retrieving is via the short range wireless communication protocol [0012-15].


	For claim 31, Stackpole discloses (Figs. 1-8) the retrieval location is on the electronic device ej (Fig. 3 step 8 or Fig. 8C-D) [0033, and 0058-66].

	For claim 32, Stackpole discloses (Figs. 1-8) the retrieval location is on the electronic device ei (Fig. 3 step 8 or Fig. 8C-D) [0033, and 0058-66].

	For claim 33, Stackpole discloses (Figs. 1-8) the retrieval location is at a location accessible via a network and the retrieving is via the network [0031-33 and 0058-66].

	For claim 35, Stackpole discloses (Figs. 1-8) one or both of the electronic device ei and the electronic device ej are at static locations (stationary devices) [0032].

Inquiries 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAKEE FANG whose telephone number is (571)270-3633.  The Examiner can normally be reached on Mon-Fri 9:00AM-5:00PM.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, PÉREZ-GUTIÉRREZ RAFAEL can be reached on 571-272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAKEE FANG/
Primary Examiner, Art Unit 2642